          Case 1:20-cr-00580-ER Document 21 Filed 09/07/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    September 3, 2021


The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Elvin Huertero, 20 Cr. 580 (ER)

Dear Judge Ramos:

        On September 3, 2021, the defendant sought an adjournment of the September 7, 2021
status conference, which the Court granted and rescheduled for September 28, 2021. (ECF 19).
The Government moves that time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, from
September 8, 2021 until September 28, 2021, to allow for the defendant to continue to review
discovery and for the parties to continue discussing potential dispositions. In defense counsel’s
adjournment request, (ECF 18), defense counsel stated that he had no objection to the exclusion
of time.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney



                                          by: ________________________________
                                              Emily A. Johnson
                                              Assistant United States Attorney
                                              (212) 637-2409

cc:    Matthew Galluzzo, Esq. (by ECF)

                            The request is granted. The time from September 8, 2021 until September
                            28, 2021 shall be excluded under the Speedy Trial Act. The Clerk of Court
                            is respectfully directed to terminate the motion. Doc. 20.

                            So ordered.

                                                               9/7/2021
